The opinion of the court was filed
.Pee Cueiam.
The intent of the testator is very clear. Having given specific legacies to the several persons named, he provided:' “Should any of them die before the distribution of my estate, without heirs, then the part allotted to such shall be divided equally among the others named.” He did not mean that the husband or wife of either of them should take in that contingency. In the sense in which the word “heirs ” is there used, the testator meant child or children. The word heirs must be held to-mean issue or children when necessary to carry out the clear - intent of the testator: Fahrney v. Holsinger, 15 P. F. Smith 388; Berg v. Anderson, 22 Id. 87.
The limitation over was to persons named and in being at the time of the death of the testator. It was on a definite, not on an indefinite, failure of issue, and.the property was personalty.
Decree affirmed and appeal dismissed at the costs of the appellant.